610 N.W.2d 613 (2000)
240 Mich. App. 153
Cherry Growers, Inc., Appellant,
v.
Michigan Processing Apple Growers, Inc., a Division of Michigan Agricultural Cooperative Marketing Association, Inc., Appellee.
Michigan Processing Apple Growers, Inc., a Division of Michigan Agricultural Cooperative Marketing Association, Inc., Plaintiffs,
v.
Cherry Growers, Inc., Defendant.
CHERRY GROWERS, INC., Plaintiff-Appellee,
v.
Michigan AGRICULTURAL MARKETING AND BARGAINING BOARD, Defendant-Appellant, and
Michigan Processing Apple Growers, Inc., a Division of Michigan Agricultural Cooperative Marketing Association, Inc., Intervening-Defendant.
Cherry Growers, Inc., Plaintiff-Appellee,
v.
Michigan Processing Apple Growers, Inc., a Division of Michigan Agricultural Cooperative Marketing Association, Inc., Defendant-Appellant, and
Michigan Agricultural Marketing and Bargaining Board, Defendant.
Docket Nos. 216917, 217396, 218400 and 218584.
Court of Appeals of Michigan.
Submitted February 1, 2000, at Lansing.
Decided March 3, 2000, at 9:25 a.m.
Released for Publication May 22, 2000.
*616 Warner Norcross & Judd LLP (by William K. Holmes and Edward J. Bardelli), Grand Rapids, for Cherry Growers, Inc.
White, Przybylowicz, Schneider & Baird, P.C. (by James J. Chiodini and James A. White), Okemos, for Michigan Processing Apple Growers, Inc., a division of Michigan Agricultural Cooperative Marketing Association, Inc.
Jennifer M. Granholm, Attorney General, Thomas L. Casey, Solicitor General, and Randall Whitworth, Assistant Attorney General, for the Agricultural Marketing and Bargaining Board.
Before McDONALD, P.J., and DOCTOROFF and NEFF, JJ.
*615 NEFF, J.
In these consolidated cases, all involving the same three parties, we are presented issues of jurisdiction and statutory construction under the Agricultural Marketing and Bargaining Act (hereafter the AMBA or the act), M.C.L. § 290.701 et seq.; MSA 12.94(101) et seq., to determine whether Cherry Growers, Inc. (CGI), is subject to the mandatory bargaining and arbitration provisions of the act. We hold that jurisdiction in this matter rests with the Agricultural Marketing and Bargaining Board[1] (AMBB) rather than the circuit court. We affirm the AMBB's determination that CGI is subject to mandatory bargaining and arbitration under the act as a "handler" of agricultural commodity. We, therefore, grant the complaint of the Michigan Agricultural Cooperative Marketing Association (MACMA)[2] for enforcement of the arbitration decision.

I
This controversy arises over provisions in the AMBA that require a "handler" of agricultural commodity to bargain with the accredited association, in this instance, the MACMA, to establish minimum prices and terms for a handler's purchase of agricultural commodity, in this instance, process apples, from Michigan producers. The underlying facts of this controversy are succinctly set forth in the circuit court's decision and order, as follows:
This dispute arose in 1998 when the Plaintiff [CGI] and the Intervening Defendant [MACMA] could not reach agreement regarding "support" or "acceptance" of a price for apples. The Intervening Defendant invoked the arbitration provisions of the Act. The Plaintiff sought clarification from the Defendant's [AMBB] administrator regarding the ostensible requirement that a cooperative association [CGI] be forced to negotiate with an accredited association [MACMA]. The Plaintiff was advised initially by the administrator that it need not negotiate with the Intervening Defendant for purchases made from its own [CGI's] members. Thereafter, Plaintiff decided to purchase only from its members. The Intervening Defendant nonetheless persisted in its demand that Plaintiff submit to arbitration. The Plaintiff refused and asserted that as a cooperative association, it was statutorily defined not to be a "handler" and was not subject to the bargaining and arbitration provisions of the Act. In an about face from its earlier position, the Defendant Board informed Plaintiff through its administrator that Plaintiff was considered a "handler" when it takes delivery of more than the contract amount of product from one of its members and that the amount of the product above *617 the cooperative contract amount is subject to the bargaining provisions of the Act.

A
The parties' dispute over the act's bargaining requirements resulted in simultaneous administrative agency and circuit court actions to resolve the matter. The AMBB notified CGI that it was subject to mandatory bargaining and arbitration. Pursuant to the act's arbitration provisions, M.C.L. § 290.716; MSA 12.94(116), the AMBB established a joint settlement committee (hereafter the JSC or the committee) to arbitrate the dispute. CGI claimed that it was exempt from arbitration, and, therefore, the JSC lacked jurisdiction over the dispute.
CGI filed a complaint in the Grand Traverse Circuit Court, seeking declaratory and injunctive relief. The court granted a temporary restraining order (TRO), enjoining the JSC arbitration hearing. However, CGI took no further action and the TRO expired. The JSC resumed the administrative proceedings and renoticed the arbitration hearing for November 23, 1998. CGI contested the jurisdiction of the JSC and did not attend the hearing. The JSC concluded that CGI was subject to arbitration and, therefore, it had jurisdiction over the dispute, and proceeded with the hearing. On December 21, 1998, a two-member majority[3] of the JSC rendered its decision on the merits, setting minimum prices to be paid for process apples handled by CGI for the 1998 apple crop.[4]
In the meantime, both the AMBB and the MACMA filed motions for summary disposition of the circuit court action, claiming that the court lacked subject-matter jurisdiction. CGI filed a cross-motion for summary disposition pursuant to MCR 2.116(C)(10). Following a hearing with regard to the motions on January 11, 1999, the circuit court issued its decision and order on February 10, 1999, determining that the court had subject-matter jurisdiction over the dispute and that CGI was not subject to mandatory bargaining and arbitration under the AMBA. The court denied the motions for summary disposition by the AMBB and the MACMA, granted summary disposition in favor of CGI, and enjoined the AMBB from asserting jurisdiction over CGI with regard to the issues decided by the court. These appeals followed.

B
In Docket No. 216917, CGI appeals the arbitration award of the JSC, under the act's provision for judicial review of committee awards by this Court, M.C.L. § 290.723; MSA 12.94(123). In Docket No. 217396, the MACMA seeks enforcement of the arbitration award, under the act's provision for enforcement by either party of a majority decision of the JSC, M.C.L. § 290.721; MSA 12.94(121). In Docket No. 218400, the AMBB appeals the circuit court's grant of summary disposition in favor of CGI. In Docket No. 218584, the MACMA separately appeals the circuit court's grant of summary disposition in favor of CGI.

II
We first address the issue of jurisdiction. The committee concluded that CGI had a duty to negotiate process apple prices under the AMBA, and therefore, it had subject-matter jurisdiction over the dispute pursuant to the administrative remedies provided in the act. The circuit court concluded that the court had original jurisdiction because this was a matter of statutory construction and, further, because the circuit court is a court of general equity jurisdiction and CGI sought declaratory and equitable relief.


*618 A
Whether a court has subject-matter jurisdiction is a question of law subject to review de novo. Specht v. Citizens Ins. Co. of America, 234 Mich.App. 292, 294, 593 N.W.2d 670 (1999); Alliance for the Mentally III of Michigan v. Dep't of Community Health, 231 Mich.App. 647, 659, 588 N.W.2d 133 (1998). "Circuit courts are courts of general jurisdiction, and have original jurisdiction over all civil claims and remedies `except where exclusive jurisdiction is given by the constitution or by statute to some other court or where the circuit courts are denied jurisdiction by the constitution or statutes of this state.'" Farmers Ins. Exchange v. South Lyon Community Schools, 237 Mich.App. 235, 241, 602 N.W.2d 588 (1999), quoting M.C.L. § 600.605; MSA 27A.605. As a court of general equity jurisdiction, a circuit court has subject-matter jurisdiction to issue an injunction. Alliance for the Mentally III, supra at 660, 588 N.W.2d 133.

B
The AMBB is charged with administering the AMBA. M.C.L. § 290.703(1); MSA 12.94(103)(1). However, the Michigan Supreme Court also has recognized that the circuit courts have subject-matter jurisdiction over certain matters of statutory construction involving the AMBA. Michigan Canners & Freezers Ass'n, Inc. v. Agricultural Marketing & Bargaining Bd., 397 Mich. 337, 345-346, 245 N.W.2d 1 (1976), (After Remand), 416 Mich. 706, 332 N.W.2d 134 (1982), rev'd in part on other grounds 467 U.S. 461, 104 S. Ct. 2518, 81 L. Ed. 2d 399 (1984). (On remand from the United States Supreme Court, the Michigan Supreme Court ordered a remand to the circuit court for further consideration and entry of a final judgment. 422 Mich. 862, 365 N.W.2d 760 [1985].) The doctrine of primary jurisdiction applies when concurrent original subject-matter jurisdiction exists between the courts and an administrative agency. Rinaldo's Constr. Corp. v. Michigan Bell Telephone Co., 454 Mich. 65, 70, 559 N.W.2d 647 (1997); LeDuc, Michigan Administrative Law, § 10:01, p. 5. "[T]he courts may defer to the agency in order to promote uniformity and take advantage of the special powers and expertise the agency may have in dealing with the subject matter." Id.
No fixed formula exists for determining whether the doctrine of primary jurisdiction applies; each case must be decided on its own facts. Rinaldo's, supra at 71, 559 N.W.2d 647; White Lake Improvement Ass'n v. City of Whitehall, 22 Mich.App. 262, 284, 177 N.W.2d 473 (1970). The question is whether the purposes underlying the doctrine will be furthered by its application to particular litigation. Rinaldo's, supra at 71, 559 N.W.2d 647. Three major purposes generally govern this analysis. Id. First, a court should consider to what extent the agency's specialized expertise makes it a preferable forum for resolving the issue. Id. Second, the court should consider the need for uniformity and consistency in resolution of the issue. Id. at 71, 77, 559 N.W.2d 647. Third, it should consider whether judicial resolution of the issue will have an adverse effect on the agency's performance of its regulatory responsibilities. Id. at 71, 559 N.W.2d 647.
We conclude that, in this case, the doctrine of primary jurisdiction required that the circuit court defer to the jurisdiction of the AMBB.[5] This case can be distinguished from the Michigan Supreme Court's prior decision concerning jurisdiction *619 under the AMBA. See Michigan Canners, supra, 397 Mich. at 346, 245 N.W.2d 1 (court may determine whether the Administrative Procedures Act applies to the AMBA). This case does not involve a "broad question of the construction of the statute," such as the applicability of a general administrative law statute, which may properly be resolved in the circuit court. This case involves a much narrower issue of statutory construction, concerning terminology central to the legislative schemes underlying the AMBA. The administrative agency's expertise in agricultural marketing and bargaining makes the agency a preferable forum for resolution of the issue. This is not a case of basic issues of fact and law that the courts address on a regular basis. See Attorney General v. Diamond Mortgage Co., 414 Mich. 603, 614-615, 327 N.W.2d 805 (1982) (courts can determine obligations of real estate brokers under consumer protection, usury, and corporation laws).
Michigan enacted the AMBA in 1972. 1972 PA 344. As enacted,[6] the AMBA established a system of mandatory support of the accredited association, so that all producers were bound by the accredited association's marketing contracts, which precluded the producer from marketing its own goods. Michigan Canners, supra, 467 U.S. at 477, 104 S. Ct. 2518. The AMBA, in effect, combined aspects of two legislative schemes, fair labor practices legislation and agricultural and marketing bargaining legislation, into a single Michigan law. Id. at 466, 104 S. Ct. 2518; MCL 290.704, 290.707, 290.713; MSA 12.94(104), 12.94(107), 12.94(113); see also Agricultural Fair Practices Act of 1967, 7 U.S.C. § 2301 et seq., and the proposed National Agricultural Marketing and Bargaining Act of 1971, "The Sisk Bill," H.R. 7597; Legislative Analysis, S.B. 1225, March 6, 1972. The specialized nature of the legislative schemes underlying the act and agricultural production, marketing, and economic systems require deference to the administrative agency process. In fact, the arguments before the circuit court in this dispute bear out the necessity and benefit of specialized expertise in deciding this matter in the first instance: the circuit court requested the opposing parties' "shorthand version of the economics of the fruit industry," recognizing that the parties had made polar statements regarding the effect of the decision on the agricultural marketing system, only one of which could be correct.
Further, collective bargaining and unfair labor practices are generally viewed as matters that require uniformity and consistency in the determinations. In this regard, for example, the public employment relations act,[7] and its provisions, takes precedence over other conflicting laws to ensure uniformity, consistency, and predictability in the complex field of public-sector labor law, and the Michigan Employment Relations Commission is the sole agency charged with the interpretation and enforcement of this field of law. Kent Co. Deputy Sheriffs' Ass'n v. Kent Co. Sheriff, 238 Mich.App. 310, 313, 605 N.W.2d 363 (1999). The need for consistency and uniformity applies equally to collective bargaining and labor practices in the agricultural industry.
Because of the number and varying nature of agricultural producers, associations, and handlers in the state, the resolution of disputes in the circuit courts could *620 seriously hamper the AMBB's responsibilities for administering the act and achieving the Legislature's purpose in establishing a statewide marketing and bargaining system. Any economic benefits to the farming industry could be lost in a disjointed array of independent lower court decisions, rendering the mandatory arbitration provisions of the act ineffectual.
Moreover, the legislative history of the AMBA supports a conclusion that the Legislature considered and rejected the concept that jurisdiction under the act be vested in the circuit courts. The legislation, as introduced, would have provided for circuit court review of agency decisions:
The board may petition any circuit court wherein the failure or refusal to bargain or unfair practice occurred or wherein the person who engaged in such failure or refusal to bargain or unfair practice resides or transacts business, for the enforcement of its orders, and for appropriate temporary relief or restraining order and shall file in the court the record in the proceedings. [SB 1225, § 15(1).]
Any person aggrieved by a final order of the board granting or denying in whole or in part the relief sought may obtain a review of such order in any circuit court in the circuit wherein the refusal to bargain was alleged to have occurred or wherein such person resides or transacts business.... [SB 1225, § 15(2).]
However, the act, as subsequently adopted, eliminated the circuit court review provisions and provided only for review by this Court, as outlined in § 23, and § 5, M.C.L. § 290.705; MSA 12.94(105). HB 5951, House substitute for SB 1225. The Legislature clearly rejected a judicial review system that vested jurisdiction in the circuit courts.
The express judicial review provisions in the AMBA, and the need for specialized expertise and consistency in matters of bargaining and unfair labor practices, mandate a conclusion that jurisdiction to decide this matter rests with the administrative agency under the doctrine of primary jurisdiction.

III
We next consider whether CGI is a "handler" as defined in the act and, therefore, subject to mandatory bargaining and arbitration.

A
This Court reviews questions of law, including statutory interpretation, de novo. Faircloth v. Family Independence Agency, 232 Mich.App. 391, 406, 591 N.W.2d 314 (1998). The first step in discerning the intent of the Legislature is to consider the language of the statute. Chandler v. Dowell Schlumberger Inc., 456 Mich. 395, 398, 572 N.W.2d 210 (1998). The language must be read according to its ordinary and generally accepted meaning. Id. If the language of the statute is clear and unambiguous, judicial construction is not permitted. Frankenmuth Mut. Ins. Co. v. Marlette Homes, Inc., 456 Mich. 511, 515, 517-518, 573 N.W.2d 611 (1998).
If reasonable minds can differ with regard to the meaning of a statute, judicial construction is appropriate. Adrian School Dist. v. Michigan Public School Employees' Retirement System, 458 Mich. 326, 332, 582 N.W.2d 767 (1998). The primary goal of statutory construction is to ascertain and give effect to the intent of the Legislature. Frankenmuth Mut Ins, supra at 515, 573 N.W.2d 611. The court should apply a reasonable construction to best accomplish the Legislature's purpose. Marquis v. Hartford Accident & Indemnity (After Remand), 444 Mich. 638, 644, 513 N.W.2d 799 (1994). Although statutory interpretation is a question of law, subject to review de novo, reviewing courts accord great weight to the administrative interpretation of a statute, unless that interpretation is clearly wrong. Hoste v. Shanty *621 Creek Management, Inc., 459 Mich. 561, 569, 592 N.W.2d 360 (1999).

B
Under the AMBA, a "handler" is obligated to bargain with the accredited association for the agricultural commodity involved regarding terms relative to trading of the commodity. MCL 290.713; MSA 12.94(113). If the accredited association (the MACMA in this case) and the handler fail to reach agreement, a handler may elect not to purchase any quantity of the commodity during the marketing period. MCL 290.715; MSA 12.94(115). If the handler does not so elect in accordance with the provisions of the act, the handler shall be deemed to have consented to settlement of all issues in dispute by arbitration. MCL 290.716; MSA 12.94(116).

1
Subsection 2(g) of the act defines a handler:
"Handler" means a person other than an association engaged in the business or practice of acquiring agricultural commodities from producers or associations for processing or sale; grading, packaging, handling, storing or processing agricultural commodities received from producers or associations; contracting or negotiating contracts or other arrangements, written or oral, with producers or associations with respect to the production of any agricultural commodity; or acting as an agent or broker for a handler in the performance of any function or act specified above. It does not include a producer who sells at a retail establishment which he owns and operates or who sells directly to consumers at a produce market, agricultural commodities produced by him and agricultural commodities produced by another producer subject to value limitation established by the board. [MCL 290.702(g); MSA 12.94(102)(g).]
An "association," by definition, is not a handler. Thus, if CGI qualifies as an "association," it is not subject to arbitration. Subsection 2(a) defines an association:
"Association" means a cooperative association of producers or a division thereof, or federation of cooperative associations of producers engaged in the marketing, bargaining, shipping or processing functions of an agricultural commodity on behalf of its members who are producers of such agricultural commodity. [MCL 290.702(a); MSA 12.94(102)(a).]
Under subsection 2(i), a member is likewise defined:
"Member" means a producer who has entered into a contract with an association appointing the association as his exclusive agent in negotiations with handlers with respect to the marketing of an agricultural commodity. [MCL 290.702(i); MSA 12.94(102)(i).]

2
The committee determined that CGI is not an "association," as defined in the act, for several reasons, including the manner of voting, past conduct, and public policy. While we agree with the committee's ultimate conclusion, we disagree with its reasoning. Whether plaintiff is subject to arbitration rests on a determination whether plaintiff is a "handler" and, in this case, whether plaintiff is an "association," as defined in § 2 of the statute. The latter question is resolved from the plain language of the statute.

a
In the arbitration hearing, the MACMA argued, and the committee apparently agreed, that CGI does not meet the act's definition of "association," in part, because it is not structured under a one-vote-permember system, which is characteristic of an association and a requirement for accreditation under the act. We find this interpretation of the act clearly wrong.
Where a statute sets forth its own definitions, the terms must be applied as expressly defined. Tryc v. Michigan Veterans' *622 Facility, 451 Mich. 129, 136, 545 N.W.2d 642 (1996). Under the act's definition of association, there is no requirement with regard to the voting structure of an association. While the act does require that an association seeking accreditation meet the one-member one-vote requirement, this requirement appears only under the accreditation provision in § 7. We find no basis for adding it to the definition of association in § 2.
Section 7 sets forth the requirements for accrediting an association. Subsection 7(a) requires that "[t]he association meets the requirements of the Capper-Volstead Act, 7 USC 291-2." MCL 290.707(a); MSA 12.94(107)(a). The Capper-Volstead Act, § 291, authorizes agricultural producer "associations," provided that such associations conform to one or both of two requirements: (1) that no member is allowed more than one vote, or (2) "[t]hat the association does not pay dividends on stock or membership capital in excess of 8 per centum per annum," and, in either case, (3) that the association not deal in the products of nonmembers to an amount greater in value than that handled for members. (Emphasis added.) Subsection 7(b) of the AMBA requires, inter alia, that the association's bylaws provide that "[e]ach member of the association shall have 1 vote in all votes of the membership of the association...."
The definition of an association under § 2 of the AMBA does not require that the association meet the requirements under § 7. Had the Legislature intended a one-member one-vote requirement in the § 2 definition, it certainly could have expressly set forth its intent, as it did in § 7 for an association seeking accreditation. Provisions of a statute must be read in the context of the entire statute so as to produce an harmonious and consistent whole. Weems v. Chrysler Corp., 448 Mich. 679, 699-700, 533 N.W.2d 287 (1995). The omission of a provision in one part of a statute, which is included elsewhere in the statute, should be construed as intentional. Farrington v. Total Petroleum, Inc., 442 Mich. 201, 210, 501 N.W.2d 76 (1993). Under the plain language of the AMBA, an association need not meet the one-member one-vote requirement unless it is seeking accreditation under § 7.

b
The plain language of the statute requires that an "association" be engaged in the specified activities "on behalf of its members." The MACMA and the AMBB contend that because CGI has nonmember business, i.e., it purchases commodity beyond the contracted quotas with members and purchases from nonmembers, and because CGI does not have "members" as defined by the act, it is not engaged in activities "on behalf of its members." CGI contends that the definition of "member" is used inconsistently in the act and that the definition of member refers to a member of the accredited association. We conclude that the plain language of the statute requires that an "association" be engaged in activities on behalf of members, as defined in § 2; however, there is no requirement that an association's activities be limited to only members so defined.
The act's definition of "member" requires that the producer must have entered into a contract with the association appointing it as the exclusive agent in negotiations with handlers. MCL 290.702(i); MSA 12.94(102)(i). We find no basis in the statute for applying this definition to only an accredited association. The Legislature set forth separate requirements for an association seeking accreditation under § 7 of the act. Again, had the Legislature intended that the definition of member apply only to an accredited association, it could easily have included this requirement in § 7, rather than the general definitions in § 2. This conclusion is supported by the plain language in § 3 establishing the AMBB: "One member shall be considered a lay person, who shall not be a producer, handler, or a member of an association, as defined under this act." *623 MCL 290.703(2); MSA 12.94(103)(2) (emphasis added).[8] It is undisputed that CGI does not have exclusive contracts with its members, as defined in § 2. Therefore, CGI fails to meet the definition of an association under the act.

c
Finally, we disagree that under the act's definition of an association, only member business is exempt from the bargaining provisions. The act does not require that an association limit its activities to "only" members. There is no basis for applying a limitation where there is no limiting language in the definition, and no such qualification is otherwise implied. Alliance for the Mentally III, supra at 657-659, 588 N.W.2d 133. It is clear from the reference to the Capper-Volstead Act's definition of an association, which the Legislature applied in § 7 of the act, that the Legislature recognized that an association may conduct nonmember business.
Our conclusion regarding nonmember business is consistent with other provisions of the act, thus resulting in an harmonious enactment as a whole. The act expressly excludes from the quantity of commodity used in calculations for accreditation purposes any quantity of the commodity contracted with a producer owned and controlled processing cooperative. MCL 290.707(c); MSA 12.94(107)(c). The act likewise excludes such quantities from the calculation for revoking the accreditation of an association. MCL 290.712(b); MSA 12.94(112)(b). The act prohibits members who have any such contracts from serving on the marketing and bargaining committee. MCL 290.707(d); MSA 12.94(107)(d). Reading the act as a whole, the most reasonable construction is that the Legislature intended to exempt from the mandatory bargaining process quantities of a commodity contracted by producers with producer owned and controlled processing cooperatives, where they qualify as an association under the act.

3
We conclude that CGI is not an association, as defined in the act, for the reason that it is not acting on behalf of members, as defined under § 2, i.e., on behalf of producers who have entered into contracts appointing the association as their exclusive agent in negotiations with handlers. Because CGI does not meet the definition of an association, it is a "handler" and, therefore, is not exempt from the mandatory bargaining and arbitration provisions of the act. We leave to the Legislature the enactment of any changes to the AMBA necessary to effect an intent to the contrary, because we are bound by the plain language of the statute. Courts may not speculate regarding the probable intent of the Legislature beyond the language expressed in the statute. In re Schnell, 214 Mich.App. 304, 310, 543 N.W.2d 11 (1995).

IV
We render the following dispositions. In Docket No. 217396, we grant the request for an order enforcing the arbitration *624 decision of the AMBB and the JSC. In Docket No. 216917, we affirm the determination of the AMBB and the JSC and hold that CGI is subject to mandatory bargaining. In Docket No. 218400 and Docket No. 218584, we reverse the circuit court's order on the ground that subject-matter jurisdiction over this matter rested with the AMBB.
NOTES
[1]  The board is a state of Michigan administrative agency, created within the Michigan Department of Agriculture to administer the AMBA. M.C.L. § 290.703(1); MSA 12.94(103)(1).
[2]  The MACMA is a member of the Michigan Farm Bureau family of companies. Michigan Processing Apple Growers, Inc., is a division of the MACMA.
[3]  The third member of the JSC, CGI's president and general manager, did not participate in the decision.
[4]  This decision apparently was not served on CGI until January 11, 1999, the date of the circuit court hearing.
[5]  The parties dispute whether jurisdiction in the circuit court is also improper under the doctrine of exhaustion of administrative remedies. However, this Court has original jurisdiction to review administrative decisions under the AMBA. M.C.L. § 290.705, 290.723; MSA 12.94(105), 12.94(123). Thus, even were CGI required to exhaust its administrative remedies, the JSC decision at issue would not be subject to judicial review in the circuit court.
[6]  The United States Supreme Court subsequently held that certain provisions of the AMBA were preempted by federal law, and, consequently, on remand from the Michigan Supreme Court, the circuit court held that specific provisions were unconstitutional and void as applied to nonmember producers, i.e., a producer who has not appointed an association as exclusive bargaining agent in negotiations with handlers. Michigan Canners, supra, 467 U.S. 461, 104 S. Ct. 2518, 81 L. Ed. 2d 399; supra, 422 Mich. 862, 365 N.W.2d 760; unpublished opinion of the Ingham Circuit Court, Final Judgment and Permanent Injunction, issued July 22, 1985 (Case No. 74-16369CZ).
[7]  MCL 423.201 et seq.; MSA 17.455(1) et seq.
[8]  Even were we to conclude that the language of the statute is ambiguous, we note that the legislative history of the AMBA favors an interpretation that the definition of member applies, in general, to an association. The definition of "member" was not set forth in the legislation, as introduced. SB 1225. After the definition was added in the House substitute bill, the Legislature apparently recognized that the term "member" was used in various contexts, and, consequently, amended the bill to clarify those references to "member" that did not refer to a "member of an association," e.g., in § 3 by striking the word "members" and inserting "individuals" and inserting "of the board" after the word member in various locations. 1972 Journal of the House 2865. The Legislature did not change the definition of member or qualify the references to a member of an association. Thus, reading the act as a whole, we conclude that the Legislature intended that the definition of member apply to an association, in general.